Ewing, Judge,
delivered the opinion of the court.
This is an action on the defendant, Bodenhammer’s bond, given as president of the board of trustees of a certain school *321district. The breach assigned is the payment of school money to a teacher, who had not at the time the required certificate from the county commissioner.
It appears from the bill of exceptions that the trustees employed the teacher to teach a five months’ school, who at the time had a certificate from the commissioner ; that the teacher complied with his engagement with the trustees, but that the year for which his certificate was given expired during the school term, some three months before its expiration, and the certificate was not renewed by the formal endorsement of the commissioner. It also appeared that before the year expired, the teacher applied to the commissioner for a renewal of his certificate, who informed him it was unnecessary ; that it would be good for that school, as he had a certificate when employed by the trustees. It further appears that during the school, and after the certificate had expired, the commissioner, in deciding some matter of controversy between the teacher and one of his patrons, which had been submitted to him, pronounced the teacher competent, and endorsed his conduct of the school, the trastees being present.
The school law declares that the certificate shall not be valid for more than one year, without the approval of the school commissioner endorsed thereon, and that every teacher, before being employed by any board of trustees, shall obtain and produce a certificate, as required by law. With this last provision it is conceded the trustees complied; and as it respects the former, although the commissioner’s approval was not evidenced in the precise form required in writing on the certificate, he nevertheless signified his approval in words, declared the teacher competent, and gave his sanction to the previous management of the school, in the presence of the trustees. The spirit of the law, we think, was complied with, and the judgment was for the right party.
Judgment affirmed;
Judge Napton' concurring. Judge Scott sick.